
	
		II
		110th CONGRESS
		1st Session
		S. 1504
		IN THE SENATE OF THE UNITED STATES
		
			May 24, 2007
			Ms. Snowe introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To revalue the LIFO inventories of major integrated oil
		  companies.
	
	
		1.Revaluation of LIFO
			 inventories of major integrated oil companies
			(a)General
			 ruleNotwithstanding any other provision of law, if a taxpayer is
			 a major integrated oil company for its last taxable year ending in calendar
			 year 2007, the taxpayer shall—
				(1)increase,
			 effective as of the close of such taxable year, the value of each historic LIFO
			 layer of inventories of crude oil, natural gas, or any other petroleum product
			 (within the meaning of section 4611) by the layer adjustment amount, and
				(2)decrease its cost
			 of goods sold for such taxable year by the aggregate amount of the increases
			 under paragraph (1).
				If the
			 aggregate amount of the increases under paragraph (1) exceeds the taxpayer’s
			 cost of goods sold for such taxable year, the taxpayer’s gross income for such
			 taxable year shall be increased by the amount of such excess.(b)Layer adjustment
			 amountFor purposes of this section—
				(1)In
			 GeneralThe term layer adjustment amount means, with
			 respect to any historic LIFO layer, the product of—
					(A)$18.75, and
					(B)the number of
			 barrels of crude oil (or in the case of natural gas or other petroleum
			 products, the number of barrel-of-oil equivalents) represented by the
			 layer.
					(2)Barrel-of-oil
			 equivalentThe term barrel-of-oil equivalent has the
			 meaning given such term by section 45K(d)(5) of the Internal Revenue Code of
			 1986.
				(c)Application of
			 requirement
				(1)No change in
			 method of accountingAny adjustment required by this section
			 shall not be treated as a change in method of accounting.
				(2)Underpayments of
			 estimated taxNo addition to the tax shall be made under section
			 6655 of the Internal Revenue Code of 1986 (relating to failure by corporation
			 to pay estimated tax) with respect to any underpayment of an installment
			 required to be paid with respect to the taxable year described in subsection
			 (a) to the extent such underpayment was created or increased by this
			 section.
				(d)Major integrated
			 oil companyFor purposes of this section, the term major
			 integrated oil company has the meaning given such term by section
			 167(h)(5)(B) of the Internal Revenue Code of 1986.
			
